277 S.W.3d 847 (2009)
STATE of Missouri, Respondent,
v.
Rolandos R. LINDSEY, Appellant.
No. ED 90978.
Missouri Court of Appeals, Eastern District, Division One.
March 3, 2009.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Defendant Rolandos Lindsey ("Defendant") appeals from the judgment entered after a jury convicted him of two counts of first degree statutory sodomy, one count of first degree statutory rape, one count of second degree statutory rape, and two counts of incest relating to his improper sexual conduct with his minor step-daughter. Defendant claims that the trial court *848 plainly erred in failing to grant a mistrial sua sponte in response to: 1) the prosecutor's improper argument that the child victim had to endure a deposition, a medical exam, and a trial; and 2) the prosecutor's improper argument that defense counsel was not a medical expert. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not plainly error. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).